DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/20/20 and 11/10/20 was/were considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 22, 23, 29, and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 22-23, 29, and 32 is/are rejected.  Claim(s) 23, 29, and 32 state(s) the limitation “detecting one or more negotiations between a first computing device of a customer and a second computing device of at least one supplier in response to the requisition.”  Claim 22 states “receiving, by the processor, a response to the requisition sent by one or more suppliers; and transmitting, to a first computing device, a supplier specific markup rate for each of the one or more suppliers.”  There is insufficient antecedent basis the bolded portion of the limitation(s) in the claim.  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-32 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: determining a first one or more project records associated with a job category and a first location, wherein each project record of the first one or more project records indicates a workforce resource payment rate for worked performance in relation to the job category and the first location;
determining based on the first one or more project records, a first default markup rate associated with the job category and the first location;
determining a second one or more project records associated with the job category and a second location wherein each project record of the second one or more project records indicates a workforce resource payment rate for worked performance in relation to the job category and the first location;
determining based on the second one or more project records, a second default markup rate associated with the job category and the second location; and
determining based on the first default markup rate and the second default markup rate, a third default markup rate associated with the job category and a third location.
Claim 27 and 30: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include processor (claim(s) 1), an apparatus comprising: a processor; and a memory coupled with the processor (claim(s) 27), a computer readable storage medium storing computer executable instructions that when executed by a computing device (claim(s) 30). 

The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0021]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-26, 28-29, and 31-32 add to or further define the abstract idea of claim(s) 1, 27, and 30 with additional steps to a) determine market rate, requisition for job, and transmission of markup rate and market rate; second markup rate; determine a second default market rate; quantity of projects satisfies a requirement; time requirement for records; determine historic workforce resource payment rate; quantity of projects does not satisfy a requirement; response to requisition and transmit markup; detect negotiations; record with plurality of parameters and/or b) further define first and second location, third location, third default markup, first default markup rate .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 5-7, 10-12, 15, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulston et al. (US 2003/0028393 A1) in view of Nyegaard (US 2008/0065467 A1).

Regarding claim 1, 27, and 30, Coulston teaches a method comprising:
determining, by a processor, a first one or more project records associated with a job and a first location, wherein each project record of the first one or more project records indicates a workforce resource payment rate for worked performance in relation to the job and the first location;
determining, by the processor, based on the first one or more project records, a first default markup rate associated with the job and the first location;
determining, by the processor, a second one or more project records associated with the job and a second location wherein each project record of the second one or more project records indicates a workforce resource payment rate for worked performance in relation to the job and the first location;
determining, by the processor, based on the second one or more project records, a second default markup rate associated with the job and the second location; and
determining, by the processor, based on the first default markup rate and the second default markup rate, a third default markup rate associated with the job and a third location [for the limitations above see at least [0028] for a computer]; [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities” thus implying metropolitan area for the same benefits; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes (thus locations in same county, state, or country can have same or different markup or labor wage based on work conditions, where the 3rd and 5th determining steps above explain that respectively a) second location is part of the first location (for example a part {second location} of a zip code {first location} within metropolitan area) thus second markup is the same as first markup as both are based on first payment rate and b) the first and second locations are part of the third location (for example parts of a metropolitan area and third is metropolitan area) thus third markup is the same as first markup and second markup as all are based on third payment rate); [0056] determine project details when all details are combined for a final project; [0076] multiple contracts “a scrollable drop-down menu of selectable existing client contracts”].


determining, by a processor, a first one or more project records associated with a job category and a first location, wherein each project record of the first one or more project records indicates a workforce resource payment rate for worked performance in relation to the job category and the first location [see at least [0031] for a) salary offerings by occupation, location and industry and b) location of zip code, city/state, or metropolitan area; [0025] for database of employees earnings classified with the same occupational taxonomy, industry, and/or location identifiers, where each employee earning record is a project];
determining, by the processor, based on the job category and a third location [see at least [0031] for determine a metropolitan area based on zip code or city/state combination].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coulston with Nyegaard to include the limitation(s) above as disclosed by Nyegaard.  Doing so would further define Coulston’s contract data to include job category within job and metropolitan area within location and this inclusion will yield better compensation analysis techniques [see at least Nyegaard [0025, 0031] ].

Regarding claim 5, modified Coulston teaches the method of claim 1, wherein at least one of the first location and the second location.

Modified Coulston doesn’t/don’t explicitly teach but Nyegaard discloses wherein at least one of the locations comprises a region associated with a metropolitan area [see at least [0031] for a) salary offerings by occupation, location and industry and b) location of zip code, city/state, or metropolitan area; [0025] for database of employees earnings classified with the same occupational taxonomy, industry, and/or location identifiers, where each employee earning record is a project].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Nyegaard to include the limitation(s) above as disclosed by Nyegaard.  Doing so would further define modified Coulston’s contract data to include job category within job and metropolitan area within location and this inclusion will yield better compensation analysis techniques [see at least Nyegaard [0025, 0031] ].

Regarding claim 6, modified Coulston teaches the method of claim 1, wherein at least one of the first location and the second location.
Modified Coulston doesn’t/don’t explicitly teach but Nyegaard discloses wherein at least one of the locations comprises a postal code region [see at least [0031] for a) salary offerings by occupation, location and industry and b) location of zip code, city/state, or metropolitan area; [0025] for database of employees earnings classified with the same occupational taxonomy, industry, and/or location identifiers, where each employee earning record is a project].
the limitation(s) above as disclosed by Nyegaard.  Doing so would further define modified Coulston’s contract data to include job category within job and metropolitan area within location and this inclusion will yield better compensation analysis techniques [see at least Nyegaard [0025, 0031] ].

Regarding claim 7, modified Coulston teaches the method of claim 1, wherein the third location comprises a state [see at least Coulston [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities” thus implying metropolitan area for the same benefits; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes (thus locations in same county, state, or country can have same or different markup or labor wage based on work conditions, where the first and second locations are part of the third location (for example first and second location are part of a state) thus third markup is the same as first markup and second markup as all are based on third payment rate) ].

Regarding claim 10, modified Coulston teaches the method of claim 1 as well as the job category, further comprising:
determining, based on the first default markup rate, a market rate associated with the first location and the job [see at least Coulston [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities” thus implying metropolitan area for the same benefits; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes (thus locations in same county, state, or country can have same or different markup or labor wage based on work conditions) where the if there are no adjustments the values are default (thus a single record would yield default values for markup and labor wage {market rate} ); [0056] determine project details when all details are combined for a final project].

Modified Coulston teaches a job, implies job category, and implies metropolitan area but doesn’t/don’t explicitly teach however Nyegaard teaches job category and metropolitan area and discloses
determining a second default market rate associated with the first location and the job category [see at least [0023] receive data with both predetermined job classifications and zip codes and additionally salaries; [0025] mean or median (default) salaries (markey rate) for an industry, location, etc  based on received data; [0031] for determine a metropolitan area based on zip code or city/state combination (for example 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Nyegaard to include the limitation(s) above as disclosed by Nyegaard.  Doing so would further define modified Coulston’s contract data to include job category within job and metropolitan area within location and this inclusion will yield better compensation analysis techniques [see at least Nyegaard [0025, 0031] ].

Regarding claim 11, modified Coulston teaches the method of claim 10.

Modified Coulston teaches a job, implies job category, and implies metropolitan area but doesn’t/don’t explicitly teach however Nyegaard teaches job category and metropolitan area and discloses further comprising:
receiving one or more workforce resource payment rates associated with the first location and the job category, wherein the second default market rate associated with the first location and the job category is based on the one or more workforce resource payment rates associated with the first location and the [see at least [0023] receive data with both predetermined job classifications and zip codes and additionally salaries; [0025] mean or median (default) salaries (markey rate) for an industry, location, etc  based on received data; [0031] for determine a metropolitan area based on zip code or city/state combination (for example the first and second locations are part of the third location and third is metropolitan area) ].
the limitation(s) above as disclosed by Nyegaard.  Doing so would further define modified Coulston’s contract data to include job category within job and metropolitan area within location and this inclusion will yield better compensation analysis techniques [see at least Nyegaard [0025, 0031] ].

Regarding claim 12, modified Coulston teaches the method of claim 11 as well as the second default market rate associated with the first location and the job category, further comprising:
displaying, via a graphical user interface, data [see at least Coulston [0061-0062] displaying contract data for a new or old contract].

Regarding claim 15, modified Coulston teaches the method of claim 1.
Modified Coulston doesn’t/don’t explicitly teach however Nyegaard discloses further comprising:
for each project record of the first one or more project records, determining that a date associated with the project record is within a period of time associated with the first one or more project records [see at least [0023-0024] receive location and salary data for a job category and search and retrieve files by date].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Nyegaard to include the limitation(s) above as disclosed by Nyegaard.  Doing so would further define 

Regarding claim 24, modified Coulston teaches the method of claim 1, wherein the first one or more project records are associated with a plurality of parameters [see at least Coulston [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities].

Regarding claim 25, modified Coulston teaches the method of claim 24, further comprising: incrementally adjusting, by the processor, one or more of the plurality of parameters to decrease a quantity of the first one or more project records [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0047] as multiple iterations,
then see at least Coulston [0060] iterations such as an estimate record copy is created each time as adjustments to a contract; [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities].

Regarding claim 26, modified Coulston teaches the method of claim 25, wherein the incremental adjustment is performed over at least two iterations [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0047] as multiple iterations,
then see at least Coulston [0060] iterations such as an estimate record copy is created each time as adjustments to a contract; [0063, 0002] a time date each time a record is created such as the table ( in [0002]) showing at two copies of ESTIMAT, MATERI, PRODUC, SALESM, and VENDOR; [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities].

Claim(s) 2, 9, 16-19, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulston in view of Nyegaard as applied to claim(s) 1, 27, and 30 above and further in view of Dietz et al. (US 2005/0010467 A1).

Regarding claim 2, 28, and 31, modified Coulston teaches the method of claim 1,
and Coulston teaches further comprising:
determining, by the processor, based on the third default markup rate, a market rate associated with the job category;
the third default markup rate and the first default market rate [for the limitations above see at least [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities” thus implying metropolitan area for the same benefits; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes (thus locations in same county, state, or country can have same or different markup or labor wage based on work conditions) where the if there are no adjustments the values are default (thus a single record would yield default values for markup and labor wage {market rate} ); [0056] determine project details when all details are combined for a final project].

Modified Coulston teaches a job, implies job category, and implies metropolitan area but doesn’t/don’t explicitly teach however Nyegaard teaches job category and metropolitan area and discloses
determining a first default market rate associated with the job category;
the job category and a location in a predetermined area associated with the first location, the second location and the third location [for the limitation above see at least [0023] receive data with both predetermined job classifications and zip codes and additionally salaries; [0025] mean or median (default) salaries (markey rate) for an industry, location, etc  based on received data; [0031] for determine a metropolitan area 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Nyegaard to include the limitation(s) above as disclosed by Nyegaard.  Doing so would further define modified Coulston’s contract data to include job category within job and metropolitan area within location and this inclusion will yield better compensation analysis techniques [see at least Nyegaard [0025, 0031] ].

Modified Coulston doesn’t/don’t explicitly teach but Dietz discloses receiving, by the processor from a server, a requisition for one or more openings associated with the job category and data; and
transmitting, by the processor to the server, contract data [for the limitations above see at least [0010] for hourly rate; [0031] billing rate (at least hourly and mark up rate); [0043] receive a request for a worker including a job category; [0046] submit work assignment (contract) to vendor; [0025] types of computer including nodes such as a server; [0027] vendor computer including node].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Dietz to include the limitation(s) above as disclosed by Dietz.  Doing so would further define modified Coulston’s contract data to include job category within job and allow for enhanced communication between the system and a vendor which automates the process of 

Regarding claim 9, modified Coulston teaches the method of claim 2.

Modified Coulston teaches a job, implies job category, and implies metropolitan area but doesn’t/don’t explicitly teach however Nyegaard teaches job category and metropolitan area and discloses
receiving one or more workforce resource payment rates associated with the third location and the job category, wherein the first default market rate associated with the job is further based on the one or more workforce resource payment rates associated with the third location and the job [see at least [0023] receive data with both predetermined job classifications and zip codes and additionally salaries; [0025] mean or median (default) salaries (markey rate) for an industry, location, etc  based on received data; [0031] for determine a metropolitan area based on zip code or city/state combination (for example the first and second locations are part of the third location and third is metropolitan area) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Nyegaard to include the limitation(s) above as disclosed by Nyegaard.  Doing so would further define modified Coulston’s contract data to include job category within job and metropolitan area within location and this inclusion will yield better compensation analysis techniques [see at least Nyegaard [0025, 0031] ].

Regarding claim 16, modified Coulston teaches the method of claim 1, wherein the first default markup rate indicates a relationship between a value and an associated workforce resource payment rate [see at least Coulston [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes].

Modified Coulston doesn’t/don’t explicitly teach but Dietz discloses indicates a relationship between a workforce resource cost rate and an associated workforce resource payment rate [see at least [0010] for hourly rate; [0031] billing rate (at least hourly and mark up rate); [0043] receive a request for a worker including a job category; [0046] submit work assignment (contract) to vendor].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Dietz to include the limitation(s) above as disclosed by Dietz.  Doing so would further define modified Coulston’s contract data to include job category within job and allow for enhanced communication between the system and a vendor which automates the process of managing engagements of non-employee workers and simplifies payment to the system [see at least Dietz [0003-0005] ].

Regarding claim 17, modified Coulston teaches the method of claim 16, wherein the first default markup rate indicates a ratio between a value and the associated workforce resource payment rate [see at least Coulston [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes].

Modified Coulston doesn’t/don’t explicitly teach but Dietz discloses indicates a relationship between the workforce resource cost rate and the associated workforce resource payment rate [see at least [0010] for hourly rate; [0031] billing rate (at least hourly and mark up rate); [0043] receive a request for a worker including a job category; [0046] submit work assignment (contract) to vendor].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Dietz to include the limitation(s) above as disclosed by Dietz.  Doing so would further define modified Coulston’s contract data to include job category within job and allow for enhanced communication between the system and a vendor which automates the process of managing engagements of non-employee workers and simplifies payment to the system [see at least Dietz [0003-0005] ].

Regarding claim 18, modified Coulston teaches the method of claim 1, further comprising:
determining, based on at least one project record of the first one or more project records that is associated with a user party, a historic contract value associated with the user party [see at least Coulston [0061-0062] displaying contract data for new or previously created records of clients (user party) ].

Modified Coulston doesn’t/don’t explicitly teach but Dietz discloses workforce resource cost rate associated with the user party [see at least [0010] for hourly rate; [0031] billing rate (at least hourly and mark up rate); [0043] receive a request for a worker including a job category; [0046] submit work assignment (contract) to vendor].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Dietz to include the limitation(s) above as disclosed by Dietz.  Doing so would further define modified Coulston’s contract data to include job category within job and allow for enhanced communication between the system and a vendor which automates the process of managing engagements of non-employee workers and simplifies payment to the system [see at least Dietz [0003-0005] ].

Regarding claim 19, modified Coulston teaches the method of claim 18 as well as the historic workforce resource cost rate associated with the user party, further comprising:
displaying, via a graphical user interface, data [see at least Coulston [0061-0062] displaying contract data for a new or old contract].

Claim(s) 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulston in view of Nyegaard and Dietz as applied to claim(s) 2 above and further in view of Eicher et al. (US 2002/0099580 A1).

Regarding claim 3, modified Coulston teaches the method of claim 2 as well as job category
and Coulston teaches determining, based on the first one or more project records, data and a first one or more markup rates associated with the job and the first location, wherein a markup rate of the first one or more markup rates is associated with a corresponding project record of the first one or more project records and indicates a markup based on data associated with a corresponding project record of the first one or more project records, wherein the first default markup rate is further based on the first one or more markup rates [see at least [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities” thus implying metropolitan area for the same benefits; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes (thus locations in same county, state, or country can have same or different markup or labor wage based on work conditions) and thus the markup or labor wage can be a sum of work conditions and local (sum of markups or wages); [0056] determine project details when all details are combined for a final project].

Modified Coulston teaches a markup which can be based on multiple markups and implies the contract lists this data but doesn’t/don’t explicitly teach the multiple markups are listed however Eicher teaches a third party and during negotiations any “terms and conditions and metrics” can be added.  Therefore Eicher discloses
determining, based on a project, a condition associated with the job, wherein the condition is associated with the project and indicates a value by an intermediate party associated with the project [see at least [0057, 0059, 0127, 0171] third parties are part of the system; Fig. 2 and [0101] for a system 12 that connects partners that is buyers 16 to suppliers 18; [0073-0075] negotiations begin, track negotiations, identify (determine) and store negotiation items (final project with negotiated items), where negotiations include system or user contracts such that any “terms and conditions and metrics” (value) could be add relating to a third party {see [0057, 0059, 0127, 0171]} (for ex a list of markups including for a third party) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Eicher to include the limitation(s) above as disclosed by Eicher.  Doing so provides a method for negotiation and storing negotiations in addition to other lessons learned such as responsiveness and this stored information will help in matching a vendor to a customer which a vendor alone would have a harder time doing [see at least Eicher [0067] ].

Claim(s) 4, 22-23, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulston in view of Nyegaard as applied to claim(s) 1, 27, and 30 above and further in view of Eicher et al. (US 2002/0099580 A1).

Regarding claim 4, modified Coulston teaches the method of claim 1 as well as job category.
and Coulston teaches determining, based on the second one or more project records, data and a second one or more markup rates associated with the job and the second location, wherein a markup rate of the second one or more markup rates is associated with a corresponding project record of the second one or more project records and indicates a markup based on data associated with a corresponding project record of the second one or more project records, wherein the second default markup rate is further based on the second one or more markup rates [see at least [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities” thus implying metropolitan area for the same benefits; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes (thus locations in same county, state, or country can have same or different markup or labor wage based on work conditions) and thus the markup or labor wage can be a sum of work conditions 

Modified Coulston teaches a markup which can be based on multiple markups and implies the contract lists this data but doesn’t/don’t explicitly teach the multiple markups are listed however Eicher teaches a third party and during negotiations any “terms and conditions and metrics” can be added.  Therefore Eicher discloses
determining, based on a project, a condition associated with the job, wherein the condition is associated with the project and indicates a value by an intermediate party associated with the project [see at least [0057, 0059, 0127, 0171] third parties are part of the system; Fig. 2 and [0101] for a system 12 that connects partners that is buyers 16 to suppliers 18; [0073-0075] negotiations begin, track negotiations, identify (determine) and store negotiation items (final project with negotiated items), where negotiations include system or user contracts such that any “terms and conditions and metrics” (value) could be add relating to a third party {see [0057, 0059, 0127, 0171]} (for ex a list of markups including for a third party) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Eicher to include the limitation(s) above as disclosed by Eicher.  Doing so provides a method for negotiation and storing negotiations in addition to other lessons learned such as responsiveness and this stored information will help in matching a vendor to a customer which a vendor alone would have a harder time doing [see at least Eicher [0067] ].

Regarding claim 22, modified Coulston teaches the method of claim 1
and Coulston teaches a markup rate [see at least [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities” thus implying metropolitan area for the same benefits; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes (thus locations in same county, state, or country can have same or different markup or labor wage based on work conditions); [0056] determine project details when all details are combined for a final project].

Modified Coulston doesn’t/don’t explicitly teach but Eicher discloses further comprising: receiving, by the processor, a response to the requisition sent by one or more suppliers;
transmitting, to a first computing device, a supplier specific data for each of the one or more suppliers [for the limitations above see at least [0054-56] for partners and user computers; Fig. 2 and [0101] for a system 12 that connects partners that is buyers 16 to suppliers 18; [0073-0075] bid accepted (response to requisition), negotiations begin, track negotiations, identify (determine) and store negotiation items (final project with negotiated items), where negotiations include system or user contracts such that any “terms and conditions and metrics” (value) could be add].
the limitation(s) above as disclosed by Eicher.  Doing so provides a method for negotiation and storing negotiations in addition to other lessons learned such as responsiveness and this stored information will help in matching a vendor to a customer which a vendor alone would have a harder time doing [see at least Eicher [0067] ].

Regarding claim 23, 29, and 32, modified Coulston teaches the method of claim 1.
Modified Coulston doesn’t/don’t explicitly teach but Eicher discloses further comprising: detecting one or more negotiations between a first computing device of a customer and a second computing device of at least one supplier in response to the requisition [see at least [0054-56] for partners and user computers; Fig. 2 and [0101] for a system 12 that connects partners that is buyers 16 to suppliers 18; [0073, 0075] bid accepted (response to requisition), negotiations begin, and track negotiations].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Eicher to include the limitation(s) above as disclosed by Eicher.  Doing so provides a method for negotiation and storing negotiations in addition to other lessons learned such as responsiveness and this stored information will help in matching a vendor to a customer which a vendor alone would have a harder time doing [see at least Eicher [0067] ].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulston in view of Nyegaard as applied to claim(s) 1 above and further in view of Pochert et al. (US 2017/0011313 A1).

Regarding claim 8, modified Coulston teaches the method of claim 1, wherein the, wherein the third default markup rate comprises and the first default markup rate and the second default markup rate.

Modified Coulston doesn’t/don’t explicitly teach but Pochert discloses wherein the calculated contract value comprises a median value of at least other contract values [see at least Fig. 5 and support paragraphs and [0064, 0071, 0078, 0083] a contract clause; [0086] for determine mean or median for a contract value].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Pochert to include the limitation(s) above as disclosed by Pochert.  Doing so would further define modified Coulston’s contract data calculation will yield better compensation analysis techniques by mitigating risks [see at least Pochert [0025, 0031] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Coulston and Pochert and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulston in view of Nyegaard as applied to claim(s) 1 above and further in view of Lunt et al. (US 7,797,725 B2).

Regarding claim 13, modified Coulston teaches the method of claim 1 as well as project records of the first one or more project records.

Modified Coulston teaches (Coulston) records are for work of at least one user associated with a location (Nyegaard) and those records can be for a single user and job category but doesn’t/don’t explicitly teach the following however Lunt discloses further comprising:
determining that a quantity of records satisfies a threshold quantity of records [see at least [col 9 ln 56-63] for the system only works if a large enough number of files are gathered to ensure privacy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Lunt to include the limitation(s) above as disclosed by Lunt.  Doing so would further define modified Coulston’s searching (see Nyegaard [0025, 0031] ) used in contract data calculation to yield better compensation analysis techniques to meet any special terms or conditions (see Coulston [0004] ) while protecting the entities who data is used for the searching in the calculations [see at least Lunt [col 9 ln 56-63] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Coulston and Lunt and one skilled in the art could have combined the elements as 

Regarding claim 14, modified Coulston teaches the method of claim 13
and Coulston teaches wherein one or more projects are each associated with at least one project record of the first one or more project records, the method further comprising:
the one or more projects [for the limitation above see at least [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities” thus implying metropolitan area for the same benefits; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes; [0056] determine project details when all details are combined for a final project; [0076] multiple contracts “a scrollable drop-down menu of selectable existing client contracts”; [0060] while a project can have multiple records there is not a requirement for multiple records thus one record per project].

Modified Coulston teaches (Coulston) records are for work of at least one user associated with a location (Nyegaard) and those records can be for a single user and further comprising:
determining that a quantity of records satisfies a threshold quantity of records [see at least [col 9 ln 56-63] for the system only works if a large enough number of files are gathered to ensure privacy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Lunt to include the limitation(s) above as disclosed by Lunt.  Doing so would further define modified Coulston’s searching (see Nyegaard [0025, 0031] ) used in contract data calculation to yield better compensation analysis techniques to meet any special terms or conditions (see Coulston [0004] ) while protecting the entities who data is used for the searching in the calculations [see at least Lunt [col 9 ln 56-63] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Coulston and Lunt and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Regarding claim 20, modified Coulston teaches the method of claim 1 as well as project records of the first one or more project records.

further comprising:
determining that a quantity of records does not satisfy a threshold quantity of records [see at least [col 9 ln 56-63] for the system only works if a large enough number of files are gathered to ensure privacy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Lunt to include the limitation(s) above as disclosed by Lunt.  Doing so would further define modified Coulston’s searching (see Nyegaard [0025, 0031] ) used in contract data calculation to yield better compensation analysis techniques to meet any special terms or conditions (see Coulston [0004] ) while protecting the entities who data is used for the searching in the calculations [see at least Lunt [col 9 ln 56-63] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Coulston and Lunt and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulston in view of Nyegaard and Lunt as applied to claim(s) 20 above and further in view of Eicher and Dietz.

Regarding claim 21, modified Coulston teaches the method of claim 20 as well as the job category, further comprising:
and Coulston teaches determining a third one or more project records associated with the job and the first location, wherein each project record of the third one or more project records is associated with data, and wherein each project record of the third one or more project records indicates a workforce resource payment rate according to which the workforce resource party and other data [see at least [0034, 0040] a contract system with a contract (project) that a) is adjustable to various locations (“state, county, or municipality”) and b) includes worker and subcontractor; [0013, 0016] further defining locations to include “number of different cities, counties, or states” or “municipalities” thus implying metropolitan area for the same benefits; [0074] adjust/calculate mark up by adjusting/calculating labor wage (hourly pay rate) to reflect a number of conditions such as work conditions and local peculiarities, where calculations can be done forwards and reverse to reflect changes (thus locations in same county, state, or country can have same or different markup or labor wage based on work conditions, where the 3rd and 5th determining steps above explain that respectively a) second location is part of the first location (for example a part {second location} of a zip code {first location} within metropolitan area) thus second markup is the same as first markup as both are based on first payment rate and b) the first and second locations are part of ;
wherein a quantity of project records of the third one or more project records is greater than the quantity of project records of the first one or more project records [see at least [0061-0062] for a new client thus one file vs old clients thus at least one file; [0060] iterations such as an estimate record copy is created each time as adjustments to a contract thus an old client have more files via estimate record copy]

Modified Coulston doesn’t/don’t explicitly teach but Eicher discloses a workforce requisition requested by a requesting party, facilitated by an intermediate party [see at least Fig. 2 and [0101] for a system (third party) 12 that connects partners that is buyers 16 to suppliers 18; [0073-0075] bid accepted (response to requisition), negotiations begin, track negotiations, identify (determine) and store negotiation items (final project with negotiated items), where negotiations include system or user contracts such that any “terms and conditions and metrics” (value) could be added; [0067] work performed based on bid (requisition); [0183] for a single or multiple databases to store data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston with Eicher to include the limitation(s) above as disclosed by Eicher.  Doing so provides a method for negotiation and storing negotiations in addition to other lessons learned such as 

Modified Coulston in view of Eicher doesn’t/don’t explicitly teach but Dietz discloses record is associated with workforce requisition requested by a requesting party, facilitated at least one user, and performed by a workforce resource party, and a workforce resource payment rate according to which the workforce resource party was paid for performing work associated with the workforce requisition and a workforce resource cost rate according to which the requesting party paid for work performed by the workforce resource party [see at least [0010] for hourly rate; [0031] billing rate (at least hourly and mark up rate); [0043] receive a request for a worker including a job category; [0046] submit work assignment (contract record) to vendor; [0048] paid for work done].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Coulston in view of Eicher with Dietz to include the limitation(s) above as disclosed by Dietz.  Doing so would further define modified Coulston’s contract data to include job category within job and allow for enhanced communication between the system and a vendor which automates the process of managing engagements of non-employee workers and simplifies payment to the system [see at least Dietz [0003-0005] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WEBB/Examiner, Art Unit 3624